Name: Commission Regulation (EEC) No 2392/87 of 6 August 1987 correcting Regulation (EEC) No 1956/87 fixing the monetary compensatory amounts applicable in the agricultural sector and certain coefficients and rates required for their applications
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 8 . 87No L 218/34 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2392/87 of 6 August 1987 correcting Regulation (EEC) No 1956/87 fixing the monetary compensatory amounts applicable in the agricultural sector and certain coefficients and rates required for their applications the corrections introduced for that country by Regulation (EEC) No 2224/87 (9) must be limited to 19 July 1987 ; Whereas a check has shown that an error was made in the column ' £ (Irl)' in Annex III to the said Regulation ; whereas, therefore, the Regulation in question should be corrected, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 1 1 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1 889/87 (2), and in particular Article 12 thereof, Having regard to Council Regulation (EEC) No 1 678/85 of 11 June 1985 fixing the conversion rate to be applied in agriculture (3), as last amended by Regulation (EEC) No 1953/87 (4), Having regard to Commission Regulation (EEC) No 3155/85 of 11 November 1985 providing for the advance fixing of monetary compensatory amounts (*), as last amended by Regulation (EEC) No 1002/87 (*), Whereas the monetary amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1956/87 Q, as last amended by Regulation (EEC) No 2305/87 (8) ; Whereas Commission Regulation (EEC) No 2224/87 of 24 July 1987 provides for the correction of the monetary compensatory amounts for certain products valid from 1 July 1987 ; whereas at the same time that Regulation corrects certain conversion rates contained in Annex III to Regulation (EEC) No 1956/87 ; Whereas, in view of the alteration in MCAs for the United Kingdom which occurred on 20 July 1987, the validity of Article 1 1 . At the request of the party concerned and notwith ­ standing the second paragraph of Article 2 of that Regula ­ tion, the monetary compensatory amounts fixed for the United Kingdom by Regulation (EEC) No 2224/87 shall apply for the period from 1 to 19 July 1987. 2. Annex III to Regulation (EEC) No 1956/87 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply, at the request of the party concerned, from 1 to 19 July 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 August 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 164, 24. 6 . 1985, p. 6 . (2) OJ No L 182, 3 . 7 . 1987, p. 1 . (3) OJ No L 164, 24 . 6 . 1985, p. 11 . (4) OJ No L 185, 4. 7 . 1987, p . 68 . O Oj No L 310 , 21 . 11 . 1985, p . 22 . ( « OJ No L 93, 8 . 4. 1986, p . 8 . O OJ No L 186, 6 . 7 . 1987, p. 3 . (8) OJ No L 212, 3 . 8 . 1987, p. 1 . O OJ No L 204, 25. 7. 1987, p. 79 . 7. 8 . 87 Official Journal of the European Communities No L 218/35 ANNEX 'ANNEX III 100 Lit Application of Article 10 of Regulation (EEC) No 1677/85 » 2,84317 Bfrs/Lfrs 1 £ (UK) = 60,6277 Bfrs/Lfrs 1 £ (Irl) = 55,2545 Bfrs/Lfrs 0,525809 Dkr 11,2123 Dkr 10,2187 Dkr 0,137847 DM 2,93946 DM 2,67895 DM 0,462321 FF 9,85853 FF 8,98483 FF 0,155318 Fl 3,31201 Fl 3,01849 Fl 0,0514558 £ (Irl) 1,09724 £ (Irl) 0,911374 £ (UK) 0,0468955 £ (UK) 2 132,40 Lit 1 943,41 " Lit 10,3654 Dr 221,031 Dr 201,442 Dr 10,7922 Esc 230,134 Esc 209,739 Esc 9,54880 Pta 203,619 Pta 185,573 Pta'